                         1   MICHAEL B. HORROW (SBN 162917)
                             NICHOLE D. PODGURSKI (SBN 251240)
                         2   DONAHUE & HORROW, LLP
                             1960 E. Grand Ave., Suite 1215
                         3   El Segundo, California 90245
                             Telephone: (310) 322-0300
                         4   Facsimile: (310) 322-0302
                             Email: mhorrow@donahuehorrow.com
                         5   Email: npodgurski@donahuehorrow.com
                         6   Attorney for Plaintiff,
                             JOHN RENZI
                         7
                                                        UNITED STATES DISTRICT COURT
                         8

                         9                             CENTRAL DISTRICT OF CALIFORNIA
                        10
DONAHUE & HORROW, LLP




                        11   JOHN RENZI,                                   Case No.: 8:18-cv-01041-JVS-JDE
                                                  Plaintiff,
                        12
                                    vs.
                        13
                                                                             JUDGMENT
                        14   AETNA LIFE INSURANCE COMPANY,
                             ANAHEIM ARENA MANAGEMENT,
                        15   LLC EMPLOYEE BENEFIT PLAN and
                        16   DOES 1 THROUGH 10;
                        17                        Defendants.
                        18

                        19          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment
                        20   is entered in favor of Plaintiff John Renzi and against Aetna Life Insurance Company
                        21   (“AETNA”). The Court Orders that AETNA pay Mr. Renzi Long Term Disability
                        22   benefits owed under the Plan from June 28, 2017 to the date of this Judgment, with
                        23   interest at 10% per annum. The Court further Orders that AETNA shall continue to
                        24   pay Mr. Renzi Long Term Disability benefits pursuant to the Policy so long as he
                        25   continues to remain “totally disabled” under the terms of the Plan.
                        26

                        27

                        28

                                                                       –1–
                                                                [PROPOSED] JUDGMENT
                         1
                                   As Plaintiff has achieved success on the merits in this litigation, he may apply
                         2
                             to the Court for an award of attorney fees and recovery of costs of action.
                         3

                         4

                         5

                         6

                         7   DATED: July 26, 2019            _____________________________________
                                                             HON. JAMES V. SELNA
                         8                                   UNITED STATES DISTRICT JUDGE
                         9

                        10
DONAHUE & HORROW, LLP




                        11   Submitted by:
                        12

                        13
                             Donahue & Horrow LLP

                        14
                             By: __/s/ Michael B. Horrow_______
                        15         Michael B. Horrow
                        16         Counsel for Plaintiff
                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                       –2–
                                                              [PROPOSED] JUDGMENT
